Citation Nr: 0832543	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for status post discectomy and laminectomy L5-S1 with 
arthritic changes.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from June to November 
1980 and from September 1983 to July 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his January 2004 substantive appeal, the veteran requested 
a video conference hearing at the RO before a Veterans Law 
Judge of the Board.  His hearing was scheduled for January 
2008, but he failed to appear for it and did not explain his 
absence or request to reschedule the hearing.  Therefore, the 
Board considers his request for a video conference hearing 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration of the veteran's claim for a 
compensable rating for his bilateral hearing loss.


FINDING OF FACT

The veteran does not have ankylosis of the thoracolumbar 
spine, and his disability has not been manifested by 
incapacitating episodes requiring bed rest prescribed by a 
physician.


CONCLUSION OF LAW

The criteria are not met for a disability rating greater than 
40 percent for the veteran's service-connected back disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292-
5295 (2003), 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in February 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It equally deserves mentioning that by way of a 
letter dated in March 2006, the RO informed the veteran of 
the disability rating and downstream effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  The RO also issued that first VCAA notice 
letter prior to initially adjudicating his claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  And since providing the 
additional VCAA notice in March 2006, the RO has gone back 
and readjudicated the veteran's claim in the July 2006 
supplemental statement of the case (SSOC) and more recently 
in the April 2007 SSOC - including considering additional 
evidence received in response to that additional VCAA notice.  
This is important to point out because if, as here, the 
notice provided prior to the initial adjudication was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or SSOC, such that the intended purpose of the 
notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43.

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flore, 22 
Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flore, 22 Vet. App. at 46.

Here, the Board finds that the notice error will not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's back disorder were provided to him in the 
August 2004 SOC.  A reasonable person could be expected to 
read and understand these criteria, and that evidence showing 
his disability meets the requirements for a higher rating is 
needed for an increase to be granted.  The statements he has 
submitted in appealing for a higher rating, including his 
Notice of Disagreement (NOD), medical records, and 
representative's statements, demonstrate his understanding of 
the type and severity of symptoms required for a higher 
rating.  He is also represented by a veteran's service 
organization, Disabled American Veterans, which presumably is 
aware of the nuances intrinsic to VA adjudications and the 
various requirements for receiving a higher rating for his 
back condition.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, VA 
medical records, and private medical records - including the 
results of his VA Compensation and Pension Examinations (C&P 
Exams) assessing the condition of both his spine and his 
hearing, the determinative issues.  See Caffrey v. West, 6 
Vet. App. 377 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, 
the Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.



Entitlement to a Disability Rating Higher than 40 percent for 
a Back Disorder

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, and the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In March 2001, the RO increased the veteran's disability 
rating for his back disorder from 20 to 40 percent, effective 
August 2, 1999.  His back disorder is currently rated under 
DC 5243, for intervertebral disc syndrome (IVDS), following 
the assignment of a temporary 100 percent rating relating to 
a hospitalization in September 2006.  

On January 30, 2003, the RO received the veteran's claim for 
an increased rating for his back disorder.  During the course 
of this appeal, VA promulgated new regulations for the 
evaluation of disabilities of the spine, effective September 
23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54, 345 
(Aug. 22, 2002) (codified at 38 C.F.R. pt. 4) and 68 Fed. 
Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. part 4).  
The most recent amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine.  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000.  
See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

Since the veteran's claim for an increased rating was 
received in January 2003, after the effective date of the 
September 2002 amendments, the regulations as they existed 
prior to September 2002 no longer apply.

As of September 26, 2003, the amendments stipulate that the 
veteran's IVDS (preoperatively or postoperatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. 
§ 4.25.

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months and a 60 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Note 1 to the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes also provides that for purposes of 
evaluations under DC 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

As of September 26, 2003, IVDS can also be rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
which provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine; and a 
50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5243. 

Essentially, ankylosis is the immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  As will be explained, because 
the veteran is able to move flex and extend his spine, by 
definition, it is not immobile and criteria requiring 
ankylosis do not apply in the veteran's case.

The Board now turns to analysis of the evidence of record.  
Unfortunately, the Board finds no basis to award a disability 
rating greater than 40 percent for the veteran's IVDS under 
any version of the rating criteria.  38 C.F.R. § 4.7.

With respect to the criteria in existence before the 
September 2003 amendments, the veteran's back disorder could 
be rated under a variety of diagnostic codes that could 
entitle the veteran to a disability rating greater than 40 
percent.  However, VA examinations conducted in March 2007 
and in March 2006, and VA treatment records dated from 2000 
through 2007 show no evidence of vertebral fracture (DC 
5285), complete ankylosis of the spine (DC 5286), or 
unfavorable ankylosis of the lumbar spine (DC 5289).  
Therefore, these diagnostic codes will not be applied.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).

Although the evidence of record demonstrates limitation of 
motion of the lumbar spine (DC 5292), the veteran is already 
in receipt of the maximum 40 percent rating available under 
this diagnostic code.  When a disability is assigned the 
maximum rating for loss of range of motion, application of 
the factors for functional loss is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  As such, the veteran may 
only receive a higher rating under a different diagnostic 
code or on an extra-schedular basis.  See Butts, supra.

Under the rating criteria in effect after September 2002 and 
September 2003, the veteran's IVDS is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under the September 2003 amendments, as to orthopedic 
manifestations of his IVDS under Diagnostic Code 5243, the 
evidence of record does not demonstrate a rating beyond 40 
percent.  Specifically, there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine warranting a 
higher 50 percent evaluation or unfavorable ankylosis of the 
entire spine warranting a higher 100 percent evaluation.  In 
fact, there is no mention of ankylosis at all in the evidence 
of record.

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.  In this case, DC 5003 (degenerative arthritis), 
is also not favorable to the veteran because the highest 
available evaluation is 20 percent, and the veteran's 
disability is evaluated as 40 percent disabling under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Arthritis is also rated based on limitation of 
motion.  Thus, since the veteran's 40 percent rating is based 
on limitation of motion arising out of orthopedic low back 
disability, to provide a separate compensable rating for 
arthritis would constitute prohibited pyramiding under 
38 C.F.R. § 4.14 (2007).

Under both the September 2002 and 2003 amendments, as to 
incapacitating episodes under Diagnostic Code 5243, the VA 
examinations of record do not reflect incapacitating episodes 
having a total duration of at least at least six weeks during 
the past 12 months.  Although the medical evidence of record 
does document a 7-day instance of an incapacitating episode 
as defined by VA regulation, following surgery, the claims 
file contains no evidence of a physician having actually 
prescribed bed rest as a modality of treatment beyond that 
incident.

Finally, the schedule also requires the evaluation of any 
associated objective neurological disability separately under 
the appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  However, with the exception of the already service-
connected neurological disability associated with the 
veteran's left leg and foot, which has been assigned a 10 
percent rating, effective since January 2003, the evidence 
here does not show any clinical findings that can provide a 
basis for a separately diagnosed and rated neurological 
disability.  Therefore, that provision also does not provide 
a basis for an increased rating.

In summary, the Board finds that the evidence does not 
support a disability rating of greater than 40 percent at any 
time during the appeal period for the veteran's lumbar spine 
IVDS under any applicable version of the rating criteria.  38 
C.F.R. § 4.3.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of extra-
schedular evaluations under 38 C.F.R. 
§ 3.321(b).  That is, there is no evidence of exceptional or 
unusual circumstances such as frequent hospitalization or 
marked interference with employment to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See also 
VAOPGCPREC 6-96; Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his back disorder.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal as to 
this claim is denied.


ORDER

The veteran's claim for a disability rating greater than 40 
percent for status post discectomy and laminectomy L5-S1 with 
arthritic changes is denied.




REMAND

The record shows that the veteran has bilateral hearing loss 
due to noise exposure while in service.  As a result, in a 
December 1989 rating decision, the RO granted the veteran 
service-connection for his bilateral hearing loss and 
assigned an initial noncompensable rating, effective July 4, 
1989.  The veteran now seeks a compensable, i.e., increased, 
rating.

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).  The provisions of 38 C.F.R. § 4.85 establish 
eleven auditory acuity levels from I to XI.  Tables VI and 
VII as set forth in § 4.85(h) are used to calculate the 
rating to be assigned.  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(h).  

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  

In this case, the veteran underwent a VA audiology 
examination in February 2006.  At that time, pure tone 
thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
85
95
105
105
LEFT
85
90
100
105


The average pure tone threshold was 97.5 in the right ear and 
95 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 96 
percent in the left ear. 

During the February 2006 VA audiological examination, the 
veteran reported that his situation of greatest difficulty 
was understanding speech when people are not facing him, in 
noise, on the television and on the phone, beginning around 
1983.  That was a description of the effect of his disability 
on his daily activities.  38 C.F.R. § 4.10.  See also 
Martinak v. Nicholson, No. 05-1195 (U. S. Vet. App. August 
23, 2007).

If the veteran's puretone threshold at each of the four 
specified frequencies is 55 decibels or more, the Roman 
numeral value is determined using both Table VI and VIa, 
whichever results in a higher numeral value.  38 C.F.R. § 
4.86(a) (discussing exceptional patterns of hearing 
impairment).  In this case, the veteran meets this standard.  

Applying the results of the February 2006 examination to 
Table VI of the VA regulations yields a Roman numeral value 
of IV in the right ear and III in the left ear.  Applying 
them to Table VIa yields a Roman numeral value of IX in the 
right ear and IX in the left.  As Table VIa results in a 
higher value for both ears, Roman numeral IX is the 
applicable value to be applied to both the right and left 
ears.  Applying these values to Table VII would hold that the 
veteran's bilateral hearing loss would warrant a 60 percent 
disability evaluation.

However, in the March 2006 SSOC, the RO declined to grant 
this disability rating to the veteran on the basis that in 
the report of the February 2006 VA audiology examination, the 
audiologist stated that the results of this examination were 
poor and unreliable.

The veteran again reported for another VA audiology 
examination in December 2006.  Similarly, the audiologist 
concluded that the "[r]esults were not suitable for rating 
purposes, and therefore were not reported."  In coming to 
this conclusion, however, the VA audiologist did not provide 
the results of his testing in accordance with VA standards, 
but provided a detailed discussion of why the tests were 
unreliable, specifically noting that "[t]he veteran did not 
appear to be putting forth a good faith effort to 
cooperate."

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating 
the probative value of competent medical evidence, the United 
States Court of Appeals for Veterans Claims (Court) has 
stated, in pertinent part that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches," and that "[a]s is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  Furthermore, medical evidence 
that is speculative, general or inconclusive in nature cannot 
be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

In the instant case, the VA audiologists have access of the 
veteran's claims file and the respective reports indicate 
that this file was reviewed in conjunction with both the 
February and December 2006 exams.  Furthermore, as VA 
audiologists, the examiners have particular skill in 
analyzing this type of data, especially in accordance with VA 
standards.  The February 2006 examination, although thorough, 
resulted in the examiner's conclusion that the results were, 
nevertheless, unreliable.

The Board finds the February 2006 audiology examination 
results to be inconclusive and lacking of probative value as 
to the veteran's current bilateral hearing loss disability.

Therefore, the veteran should be scheduled to undergo another 
VA examination to determine the current severity of his 
bilateral hearing loss.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2007) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding 
that the Board should have ordered a contemporaneous 
examination of veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).

In this regard, the Board would admonish the veteran that 
38 C.F.R. § 3.655 (2007) provides that where entitlement to a 
benefit in a claim for increase cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, that claim shall be denied.  
See Connolly v. Derwinski, 1 Vet. App. 566 (1991).  In other 
words, under this regulation the RO and the Board do not have 
the discretion to adjudicate the claim on the merits.  While 
the Board notes that in this instance the veteran literally 
"reported" for his last two audiological examinations, the 
Board finds that 38 C.F.R. § 3.655 also requires the full 
cooperation of the veteran in the examination process, not 
merely his appearance at the scheduled date of the 
examination.

Obviously, for a claimant to report but not cooperate in the 
conduct of the examination would defeat the purpose of the 
examination which is to determine whether "entitlement" to 
"a benefit" could be awarded.  Moreover, the Board must 
respectfully point out that the United States Court of 
Appeals for Veterans Claims (Court) has held that the "duty 
to assist" is not a one way street, and that a claimant 
cannot stand idle when the duty is invoked by failing to 
provide important information or otherwise failing to 
cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd 
on reconsideration, 1 Vet. App. 460 (1991); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the Board concludes that due process further 
requires that the veteran be provided with clear notice of 
the severe consequences of the failure to report for and 
cooperate with a scheduled examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
advised that the failure to report for 
and cooperate with an examination in 
conjunction with a claim for increase 
will result in the denial of the claim 
without review on the merits.  
38 C.F.R. § 3.655 (2007).  

2.  Schedule the veteran for a VA 
audiology examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The claims 
folder, to include a copy of this remand, 
must be made available to the examiner 
for review.  

If the examiner cannot provide the 
requested opinions without resorting to 
speculation, he or she should expressly 
indicate this.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


